Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from an order of Judge France in the Baltimore City Court remanding the petitioner after hearing on a writ of habeas corpus.
Applicant had a previous application in this court, State ex rel. Freeland v. Warden, 194 Md. 711, 65 A. 2d 886, 887, but the contention he now makes is entirely different from those made in the previous application. His present contention is that on November 18, 1947, Indictment No. 31054 was found against him by the Grand Jury of Baltimore, and that on December 16, 1947, Indictment No. 31521, charging the same offense, was also found by the Grand Jury. On January 9, 1948, he plead guilty on the third count of the second indictment and was sentenced, and the first indictment was thereafter stetted. The applicant claims that the second indictment was void because there was outstanding a previous indictment covering the same offense.
It appears from the record that both indictments were for robbery with a deadly weapon of $634, but in the first indictment, No. 31054, the time of the alleged crime was stated to be November 28, 1945. The second indictment, No. 31521, shows the date of the commission of the crime to be May 28, 1945. Whether this was the *672reason for the bringing of the second indictment or not, it is quite clear that the two indictments are not the same, one charging the commission of a crime on May 28 and the other one on November 28. Therefore, the point made by the applicant does not arise in this case

Application denied without costs.